Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157076-7                                                                                                  Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  In re B.B. BARTLETT, Minor.                                       SC: 157076                       Elizabeth T. Clement,
                                                                    COA: 341781                                       Justices
                                                                    Kalamazoo CC Family Div:
                                                                     2014-000071-NA

  _________________________________________/

  In re BARTLETT, Minors.                                           SC: 157077
                                                                    COA: 341782
                                                                    Allegan CC Family Div:
                                                                     2013-051776-NA

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 9, 2018
  orders of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2018
         t0130
                                                                               Clerk